Citation Nr: 0301675	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-02 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi




THE ISSUE

Entitlement to an increased rating for thrombophlebitis of 
the left lower extremity, currently rated as 40 percent 
disabling.  




ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
October 1978.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Jackson, 
Mississippi.  


FINDING OF FACT

Thrombophlebitis of the left lower extremity is manifested by 
below-the-knee pitting edema, wearing an elastic stocking to 
the ankle, stasis pigmentation and dermatitis around the 
ankle, and some subcutaneous induration without deep vein 
thrombosis and/or massive board-like edema.  


CONCLUSION OF LAW

The criteria for a disability rating for thrombophlebitis of 
the left lower extremity in excess of 40 percent are not met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.10, 4.21, 4.68, 
4.104, Diagnostic Codes 5165, 7121 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  38 C.F.R. §§ 4.1 and 4.2 
require that each disability be viewed in relation to its 
entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  Not all disabilities 
will show all the findings specified in the rating criteria, 
but coordination of the rating with functional impairment is 
required.  38 C.F.R. § 4.21.  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  

I.  Diagnostic Code 7121 for thrombophlebitis of the left 
lower extremity

The veteran's service-connected thrombophlebitis of the left 
lower extremity has been evaluated as 40 percent disabling 
since January 1998.  In September 1999, his claim for an 
increased rating for this disability was received.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Under 38 
C.F.R. § 4.104, Diagnostic Code 7121, for post-phlebitic 
syndrome of the left lower extremity, a 100 percent 
evaluation is warranted for massive board-like edema with 
constant pain at rest; a 60 percent evaluation is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration; a 40 
percent evaluation is warranted for persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  

Evidence pertinent to the veteran's claim include Mississippi 
Baptist Medical Center records dated in February 1999 showing 
no cyanosis, clubbing, edema, calf tenderness, nor cellulitis 
of the left lower extremity.  There was hyperpigmentation of 
the left ankle area ascribed to previous deep vein 
thrombosis.  Doppler studies showed no evidence of acute deep 
vein thrombosis of the left lower extremity common femoral, 
superficial femoral, popliteal, and/or posterior tibial 
veins.  

On a January 2000 VA examination, the veteran complained of 
swelling of the left leg that "comes and goes."  The left 
leg reportedly swelled to mid-calf, without pain.  He wore 
support hose.  He had stasis pigmentation and dermatitis 
around the ankle and his feet were warm.  There was 1+ edema 
"to the knee."  There were no visible or palpable veins.  
There was no massive board-like edema but there was some 
subcutaneous induration.  In December 2000, the left calf was 
an inch larger in circumference than the right calf.  He 
continued to wear his elastic stocking.  He had a negative 
"hominis."  There was 1+ pitting edema of the left leg.  
Post-phlebitic syndrome of the left lower extremity was 
diagnosed.  There were historical clinical references to deep 
vein thrombosis in VA records dating from May 2001 to April 
2002 without concurrent findings relating to the veteran's 
left lower extremity thrombophlebitis.  

The veteran believes that his left lower extremity swelling 
that persists despite his use of support stockings in 
conjunction with all the walking, standing, and physical 
activity of his job as a police officer qualifies for a 
rating of 60 percent disabling.  The manifestations of 
thrombophlebitis of the left lower extremity are shown to be 
located exclusively below the left knee with no deep vein 
thrombosis, massive board-like edema, nor ulceration.  The 
veteran shows pitting edema with some subcutaneous 
induration, wears elastic stockings to the ankle, and has 
stasis pigmentation and dermatitis around the ankle.  
However, in the absence of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, the criteria for the 60 percent evaluation are 
not met.  

Moreover, even if the criteria were met, the provisions of 
the "amputation rule" would preclude the assignment of a 
rating in excess of 40 percent for this service-connected 
disability.  Specifically, 38 C.F.R. § 4.68 provides that 
"[t]he combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  For 
example, the combined evaluations for disabilities below the 
knee shall not exceed the 40 percent evaluation, diagnostic 
code 5165."



II.  Extraschedular consideration

Finally, in determining that an evaluation in excess of 40 
percent is not warranted, the Board has considered 38 C.F.R. 
§ 3.321(b)(1) (20021).  Pursuant to 38 C.F.R. § 3.321(b)(1), 
an extraschedular rating is in order where there exists such 
an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The veteran has not submitted evidence that his 
show that his service-connected thrombophlebitis of the left 
lower extremity requires frequent periods of hospitalization 
or causes unusual interference with work other than that 
contemplated within the schedular standards.  The record does 
not present an exceptional case where his currently assigned 
evaluations are found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); VAOPGCPREC 6-
96 (1996).

III.  Veterans Claims Assistance Act of 2000

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is no 
issue as to providing an appropriate application form or 
completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in February 2000, December 2000 (which referred to the 
statement of the case that was sent to the veteran and 
detailed the kinds of records that the VA would obtain in 
support of the claim and the veteran's evidentiary 
responsibility).  In April 2001, the veteran was notified of 
the enactment of the VCAA and notified of VA duties under the 
new law.  In addition, he was told that VA had or would 
obtain all relevant evidence in the custody of a Federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other Federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment for his claimed disability, or to provide 
a properly executed release so that VA could request the 
records for him.  The duty to notify of necessary evidence 
and of responsibility for obtaining or presenting that 
evidence has been fulfilled.


ORDER

An increased rating for thrombophlebitis of the left lower 
extremity is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

